Citation Nr: 1233376	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968 and from June 1971 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, service connection was established for PTSD, and a 30 percent rating was assigned from April 24, 2009, the date that the Veteran's claim for PTSD was received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record includes a May 2009 statement by a licensed psychological associate who examined the Veteran the month before.  She diagnosed PTSD based on inservice stressors.  Symptoms included sleep disturbance, hypervigilance, avoidance of crowds, and positioning himself with his back to the wall when in a public place.  Small things upset him, and he had problems with his memory and concentration.  His Global Assessment of Functioning (GAF) score was 38.  In a September 2009 statement, the same examiner noted that the Veteran was still struggling with his psychiatric symptoms and was often so anxious that he worried about having a heart attack.  He complied that his wife was irritating him.   

It is noted that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSMMD) (4th ed.1994).  A GAF of 31 to 40 is 

defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

When examined by VA in September 2009, PTSD was diagnosed.  His symptoms included excessive worry.  He was pessimistic and often had a low mood.  His sleep was poor, and he sometimes had nightmares.  He reported upsetting and intrusive memories at times, often when triggered by news about current wars which he avoided watching.  He endorsed hypervigilance and the avoidance of crowds.  He tended to make sure that he checked the locks at night before going to bed.  His concentration was adequate if he was interested.  His GAF score was 58.  The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard, supra, citing DSMMD.  

In a November 2009 rating action, service connection was granted for PTSD, and a 30 percent rating was assigned.  It is contended by the Veteran that a rating in excess of 30 percent is warranted.  For example, see his December 2009 notice of disagreement (NOD) and March 2010 VA FORM 9.  He specifically argues that the private examiner's GAF score indicates that a disability rating in excess of 30 percent is warranted.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequence of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After the development requested in the first paragraph of this remand has been completed, the 
Veteran should be scheduled for a VA examination 

with an appropriate specialist in order to determine the nature and severity of his PTSD.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  As part of the evaluation, the examiner is requested to assign a GAF score.  

3.  Readjudicate the issue on appeal.  If any benefit requested remains unfavorable to the Veteran, issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


